Citation Nr: 0632617	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  97-32 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August to September 1975, 
and July 1977 to April 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1997 by the 
Department of Veterans Affairs (VA) Baltimore, Maryland 
Regional Office (RO).

The Board notes that the veteran, in his May 2004 statement 
(folder 2 of 3) appears to raise a claim for an increased 
initial rating for his bilateral residuals of frostbite.  
This matter is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's psychiatric disorder clearly and unmistakably 
existed prior to service and clearly and unmistakably did not 
increase in severity during service.


CONCLUSION OF LAW

A psychiatric disorder preexisted service and was not 
aggravated by military service or any incident therein.  38 
U.S.C.A. §§1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2004, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Although the notice post-dated initial 
adjudication, the claim was subsequently re-adjudicated 
without taint from prior decisions, and prejudice was not 
alleged by the veteran and is not indicated by the record.  
Additionally, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records, providing 
examinations, and providing a hearing.  Consequently, the 
duty to assist and notify was met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  VA's General Counsel 
has held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In 
determining whether a disorder existed prior to service, it 
is important to look at accepted medical principles including 
clinical factors pertinent to the basic character, origin, 
and development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basis clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2006).

The veteran's March 1977 enlistment examination record 
reported normal findings as to the veteran's psychiatric 
system and, although the veteran gave a history of prior 
psychiatric hospitalization, a July 1977 service medical 
record indicates the veteran was qualified for service.  
Consequently, the veteran is presumed psychiatrically sound 
upon entry into service.  

The evidence of record includes numerous records detailing 
the veteran's history of pre-service hospitalization.  Upon 
review of all the evidence of record, a 2004 VA psychiatric 
examiner concluded that the veteran had "psychiatric 
problems prior to coming into the military."  This opinion, 
combined with the veteran's history of pre-service 
psychiatric treatment, suffices as clear and unmistakable 
evidence that the veteran's psychiatric disorder preexisted 
service.  See 38 C.F.R. § 3.304(b)(1) and (2).  

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  The veteran's 1978 
separation examination reports the finding that the veteran's 
psychiatric system was normal.  The 1978 examination record 
also reports the veteran's history of depression, loss of 
sleep and memory, and nervous trouble caused by military unit 
pressures, however, and the service medical records note 
complaints of adjustment problems, nervousness, and 
assessments of situational reaction and adjustment reaction.  
The occurrence of symptoms alone does not constitute 
aggravation of the disability, however.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  
Although the service medical record includes psychiatric 
diagnoses, the evidence clearly and unmistakably indicates 
there was no increase during service.  

The 2004 VA examiner opined that, based on a review of the 
evidence, the veteran's psychiatric condition was not 
exacerbated by service.  A 1982 examination record reports no 
abnormalities pertaining to the psychiatric system, and 
although records dating in 1986 report some psychiatric 
complaints and assessments of stress and anxiety, the veteran 
is not officially diagnosed with a psychiatric disorder, 
depression, until 1996.  Subsequent records diagnose the 
veteran with a variety of psychiatric disorders, including 
schizophrenia, depression, generalized anxiety disorder, and 
post-traumatic stress disorder, but there is little 
consistency in the diagnoses, and the diagnoses are 
unsupported by the findings of the 2000 and 2002 VA examiners 
who found no evidence of an Axis I disorder.  The examiners 
also noted that the veteran was manipulative and dishonest 
and that there was a "significant discrepancy between the 
caliber of [the veteran's] emotional allegations and his 
current daily functioning."  The 2004 VA examiner also 
failed to make a definitive Axis I diagnosis, instead only 
reporting provisional diagnoses of attention deficit disorder 
and generalized anxiety disorder.  The credibility of the in-
service adjustment reaction diagnosis is also called into 
question.  The service medical record noting the diagnosis 
reports the veteran's history of his wife's death three 
months prior, and this history serves as a basis for the 
diagnosis.  Subsequent records all fail to report a spouse's 
death, however; instead, the records all report the veteran's 
first marriage ended in divorce.  This discrepancy not only 
decreases the probative value of the in-service adjustment 
reaction diagnosis but also supports the 2000 and 2002 VA 
examiners' findings that the veteran is manipulating his 
symptoms.  

Although a 1999 psychiatrist's statement does report the 
writer's opinion that the veteran's "mental condition was 
possibly aggravated" while in-service, this opinion is 
disproved by the countervailing evidence.  There is no 
indication that this opinion was based on anything other than 
the veteran's history, which the evidence discussed above 
indicates is not credible.  The statement also includes no 
report of a review of the veteran's service records and the 
statement specifically says that certain hospital record were 
not available for review.  Additionally, the writer's use of 
the conditional "possibly" makes the statement too 
indefinite and speculative to outweigh the evidence of no 
increase during service.  In sum, based on the 2004 VA 
examiner's opinion, the lack of a post-service diagnosis 
until almost 20 years after service, and the post-service 
findings of no psychiatric diagnosis, the second prong of the 
presumption of soundness is rebutted.  The evidence clearly 
and unmistakably indicates that the veteran's psychiatric 
disorder was not aggravated during service.  Consequently, 
service connection for a psychiatric disorder is denied.  


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


